Citation Nr: 9932602	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 50 percent disabling.   

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection a chest 
disorder to include costochondritis.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran separated from service in December 1989 following 
more than twenty years of active duty.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decisions, dated in 1996 and 
1997, of the Department of Veterans Affairs (VA), Waco, 
Texas, Regional Office (RO).  

In an October 1998 statement, the veteran asserted that he 
was entitled to a 30 percent evaluation for the service-
connected sinusitis from the date of his discharge from 
service in 1989.  The Board refers this issue to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In an April 1990 rating decision, the RO denied 
entitlement to service connection for chest pain to include 
costochondritis and for a heart disorder.    

2.  The evidence submitted since the April 1990 rating 
decision is not new and material, and does not bear directly 
and substantially upon specific matters under consideration 
as to the issue of entitlement to service connection for a 
chest disorder to include costochondritis and a heart 
disorder.  

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained insofar as possible by the RO.

4.  From July 18, 1994 to February 8, 1996, the veteran's 
service-connected sinusitis was principally manifested by 
three or more incapacitating episodes a year requiring 
prolonged antibiotic treatment, with headaches and tenderness 
of the maxillary sinuses, without evidence of surgery, 
chronic osteomyelitis, severe symptoms after repeated 
operations, near constant sinusitis, pain or tenderness of 
the affected sinus, or purulent discharge or crusting after 
repeated surgeries.   

5.  From April 1, 1996, the veteran's service-connected 
sinusitis is principally manifested by severe symptoms after 
repeated operations and near constant sinusitis characterized 
by pain and tenderness of the affected sinus after repeated 
surgeries.   


CONCLUSIONS OF LAW

1.  The April 1990 rating decision, which denied the claims 
for entitlement to service connection for a chest disorder to 
include costochondritis and a heart disorder, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (1999).

2.  Evidence submitted since the April 1990 rating decision 
in support of the veteran's application to reopen the claims 
for entitlement to service connection for a chest disorder to 
include costochondritis and a heart disorder, is not new and 
material, and the claims are not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The criteria for a 30 percent disability evaluation for 
sinusitis, from July 18, 1994 to February 8, 1996, have been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.321, 3.400, 4.97, Diagnostic Code 6513 (1996); 38 C.F.R. 
§§ 3.321, 4.97, Diagnostic Code 6513 (1999).  

4.  The criteria for a disability evaluation in excess of 50 
percent for sinusitis, from April 1, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.321, 
3.400, 4.97, Diagnostic Code 6513 (1996); 38 C.F.R. §§ 3.321, 
4.97, Diagnostic Code 6513 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In an April 1990 rating decision, the RO denied entitlement 
to service connection for a chest disorder to include 
costochondritis and a heart disorder.  The basis of the 
denial was that there was no medical evidence that the 
veteran currently had a chest disorder to include 
costochondritis.  There was no medical evidence that the 
veteran had a heart disorder in service or that he currently 
had a heart disorder.  The veteran was notified by letter, in 
May 1990, of this rating decision.  The veteran did not 
perfect a timely appeal.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of the 
claim, a rating determination is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).  Thus, the 
April 1990 rating decision is final.  

In July 1995, the veteran filed a petition to reopen the 
claims for entitlement to service connection for a chest 
disorder to include costochondritis and a heart disorder.  

Pertinent Law and Regulations

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
of the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was invalidated.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, 
the United States Court of Appeals for the Federal Circuit 
indicated that the Colvin test of "material" evidence made 
it "more difficult for veteran claimants to submit 
additional evidence for Board consideration" than did the 
test for new and material evidence found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Hodge, supra.   

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 
(1999), (en banc), and in Winters v West, 12 Vet. App. 203 
(1999), (en banc), the Court set forth a three-part test for 
the adjudication of previously denied claims to which 
finality had attached.  Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).   Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
12 Vet. App. at 218-219; Winters, 12 Vet. App. at 206.  

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war, or after December 31, 
1946, if a cardiovascular-renal disease became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).



Analysis

In this case, evidence considered at the time of the April 
1990 rating decision consisted of the veteran's service 
medical records.  The evidence submitted since the April 1990 
rating decision consists of an October 1995 VA joints 
examination, VA and service department treatment records 
dated from1992 to 1998, various statements by the veteran, 
and copies of the veteran's separation examination and report 
of medical history dated in December 1989.  

The Board finds that the copies of the veteran's separation 
examination and report of medical history, dated in December 
1989, can not be considered new evidence, since this evidence 
was previously submitted to agency decision makers at the 
time of the April 1990 rating decision.  Thus, this evidence 
is cumulative and redundant. 
 
The Board finds that the VA and service department treatment 
records and examination reports can be considered new 
evidence, since this evidence was not previously submitted to 
and considered by the agency decision makers at the time of 
the April 1990 rating decision.  However, this evidence can 
not be considered to be material, since it does not bear 
directly and substantially upon the specific matter under 
consideration, which is whether the veteran currently has a 
chest disorder or a heart disorder that was incurred in 
service.  This medical evidence does not establish that the 
veteran has an identifiable heart disorder, a chest disorder, 
or costochondritis.  A June 1992 treatment record indicates 
that the veteran had complaints of atypical chest pain for 
six days.  A heart disorder or chest disorder was not 
identified.  The diagnosis was nondiagnostic abnormal graded 
exercise test.  A July 1992 X-ray examination indicates that 
the veteran's chest X-ray was negative.  The Board finds that 
this evidence is not material, it does not bear directly and 
substantially upon the specific matter under consideration, 
and when it is considered by itself or in connection with 
evidence previously assembled, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

In various statements, the veteran asserts that he had an 
irregular heartbeat in service, and that he currently has an 
irregular heart beat.  The Board finds that these statements 
are new, since such statements were not previously submitted 
to the agency decision makers and were not previously 
considered at the time of the April 1990 rating decision.  
However, this evidence is not material, because this evidence 
is not probative and it does not bear directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran currently has a heart or chest 
disorder.  

Although the veteran and other lay persons are competent to 
provide an account of symptoms, "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge."  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran himself does not possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the issue of whether he currently has a heart or chest 
disorder or whether he had such disorders in service.  See 
Espiritu, supra.  Thus, the Board finds that the veteran's 
statements are not probative evidence, and such evidence is 
not material.  The Board also points out that the statements 
by the veteran are lay assertions, and "lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C.A. § 5108."  Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  Thus, the Board finds that the veteran's statements 
are not material, such evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and when it is considered by itself or in connection with 
evidence previously assembled, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

For these reasons, the Board finds that additional evidence 
is not new and material. The claim for entitlement to service 
connection for a chest disorder to include costochondritis 
and a heart disorder is not reopened. 




II.  Entitlement to an Increased Evaluation

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim that is not inherently 
implausible.  The Board is satisfied that all relevant facts 
have been properly developed.  The veteran was afforded a VA 
examination in October 1995.  Pertinent treatment records 
were obtained.  The veteran was scheduled for a hearing 
before the Board in July 1999.  Review of the record reveals 
that the veteran failed to report to such hearing. The duty 
to assist is not always a one-way street. A claimant must do 
more than passively wait for assistance when he has 
information essential to his claim in order to trigger the 
duty to assist.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board finds that the veteran was afforded an 
opportunity to be heard before the Board and he failed to 
make himself available for a hearing.  No further assistance 
on the part of the RO is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Service connection for sinusitis was established in an April 
1990 rating decision.  A noncompensable evaluation was 
assigned effective January 1, 1990.  The award was based upon 
service medical records reflecting a long history of 
treatment of sinusitis.  Service medical records show that in 
May 1988, chronic maxillary sinusitis was diagnosed and a 
right antral choanal polyp was excised.  

On July 18, 1995, the veteran's claim for an increased 
evaluation for sinusitis was received by the RO.   

In a January 1997 rating decision, a 10 percent evaluation 
was assigned to the service-connected sinusitis effective 
December 4, 1995 and effective April 1,1996.  A 100 percent 
evaluation for convalescence, pursuant to 38 C.F.R. § 4.30 
(1999) was assigned from February 9, 1996 to March 31, 1996.  
The 10 percent schedular evaluation was restored, effective 
April 1, 1996
 
A December 1998 rating decision assigned a 30 percent 
evaluation to the service-connected sinusitis effective 
December 4, 1995, and a 50 percent evaluation, effective 
April 1, 1996.  The 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.30 was in effect from February 9, 
1996, through March 31, 1996.

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As noted above, the veteran's claim for an increased rating 
for sinusitis was received in July 1995.  The RO initially 
increased the evaluation from noncompensable to 10 percent by 
rating action dated in January 1997.  Then, by rating 
decision dated in December 1998, the RO increased the 
schedular rating to 30 percent effective December 4, 1994 and 
to 50 percent, effective April 1, 1996.  The evaluations were 
assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513.  
During the pendency of this appeal, the rating criteria for 
sinusitis were changed effective October 7, 1996.  61 Fed. 
Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312 (1991).  The RO considered the veteran's claim 
under both the new regulations and the old regulations.  The 
RO appropriately evaluated the medical evidence applying both 
the old criteria and the new criteria.  

Prior to October 7, 1996, under the general rating formula 
for sinusitis set forth in the Rating Schedule, a 50 percent 
rating is warranted for sinusitis, postoperative, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).  
A 30 percent rating is warranted for severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  Id.  A 10 percent rating is warranted for 
moderate sinusitis with discharge or crusting or scabbing, 
infrequent headaches.  Id.  A noncompensable evaluation is 
warranted for X-ray manifestations only and mild or 
occasional symptoms.  Id.  

Under the revised regulations, effective October 7, 1996, a 
50 percent rating is warranted for sinusitis following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1999).  A 30 percent evaluation is warranted for sinusitis 
with three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  A 10 percent 
rating is warranted for one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  Id.  
A noncompensable evaluation is assigned for sinusitis that is 
detected by X-ray only.  Id.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 1991 and Supp. 1999); 38 C.F.R. § 3.400 (1999). 

The effective date for an increase in disability compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400 (o)(2)(1999).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (1999).  



Analysis

The Board has carefully considered all of the evidence of 
record.  In applying the law to the existing facts, the 
record does demonstrates the requisite objective 
manifestations for the assignment of a 30 percent disability 
evaluation for sinusitis from July 18, 1994 to February 9, 
1995 under the former and revised provisions of Diagnostic 
Code 6513.  

The medical evidence of record establishes that the veteran 
has chronic sinusitis.  Treatment records, dated in 1994, 
establish that he was treated for sinusitis on three 
occasions.  Treatment records dated in February 1994, October 
1994 and December 1994, reflect diagnoses of sinusitis.  
Examination revealed that there was tenderness over the 
maxillary sinuses.  The veteran was prescribed antibiotics.  
Additional records further establish that in January 1995, 
July 1995, October 1995, and December 1995, the veteran was 
treated for sinusitis.  He was prescribed antibiotics.  An 
October 1995 VA Ear, Nose, and Throat (ENT) examination 
report indicates that examination of the external nose was 
essentially within normal limits.  The nasal vestibule and 
right nasal cavity were congested.  There was nasal 
congestion bilaterally, in the floor of the nose.  The 
inferior meatus, inferior turbinates, middle meati, middle 
turbinate and spheno-ethmoid recess were congested 
bilaterally.  An X-ray of the sinuses revealed that there was 
almost total opacification of the right maxillary antrum, 
with only a small area of the aerated sinus seen in the 
superior aspect.  The other paranasal sinuses appeared clear.  
There was mild atrophy of the right anterior turbinate.  The 
impression was total opacification of the right maxillary 
antrum, secondary to sinusitis.  It was noted that this could 
represent either a polypoid mass and air fluid level.  The 
diagnoses were chronic sinusitis involving the right 
maxillary antrum and mild atrophy of the right inferior 
turbinate.  It was noted that the veteran was on antibiotics 
and medications as needed.  

Review of the record further reveals that a January 1996 
computed tomography (CT) scan of the sinuses revealed near 
complete soft tissue opacification of the right maxillary 
sinus including the osteomeatal unit, with question of at 
least partial erosion of the lateral wall of the right nasal 
cavity, mucoperiosteal thickening within the right nasal 
cavity, and mild to moderate prominence of adenoidal tissue 
in the nasopharynx.  

The Board finds that the objective findings are sufficient to 
establish the assignment of a 30 percent evaluation under the 
former provisions of Diagnostic Code 6513 from July 18, 1994 
to February 8, 1996.  As noted above, a 30 percent rating is 
warranted for severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1996).  The Board finds that a 
disability evaluation in excess of 30 percent is not 
warranted under the former provisions of Diagnostic Code 
6513, from July 18, 1994 to February 8, 1996, because the 
medical evidence of record does not establish postoperative 
sinusitis following radical operation or severe symptoms 
after repeated operations.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (1996).   

The Board also finds that the objective medical evidence of 
record is sufficient to establish the assignment of a 30 
percent evaluation under the revised provisions of Diagnostic 
Code 6513.  As noted above, a 30 percent evaluation is 
warranted for sinusitis with three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).  
The Board finds that a disability evaluation in excess of 30 
percent is not warranted under the revised provisions of 
Diagnostic Code 6513, from July 18, 1994 to February 8, 1996, 
because the medical evidence of record does not establish 
sinusitis following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  See 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).

The Board points out that the effective date for the 30 
percent evaluation is July 18, 1994.  As noted above, the 
veteran's claim for an increased evaluation was received by 
the RO on July 18, 1995.  The medical evidence of record 
establishes that the veteran was entitled to a 30 percent 
evaluation in February 1994.  The veteran received further 
treatment for sinusitis in October 1994.  Under the pertinent 
regulations, an increase in disability compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within 1 year from such date otherwise, date of 
receipt of claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(2).  Thus the appropriate effective date for the 
30 percent evaluation is July 18, 1994. 

Based upon the above findings, the Board concludes that a 30 
percent evaluation is warranted for the service-connected 
sinusitis under the former and revised provision of 
Diagnostic Code 6513 from July 18, 1994 to February 9, 1996.  
The Board finds that a disability evaluation in excess of 30 
percent is not warranted under the former and revised 
provisions of Diagnostic Code 6513, for the time period in 
question.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic 
Code 6513.   

As noted above, a 100 percent evaluation was assigned to the 
service-connected sinusitis, for convalescence, pursuant to 
38 C.F.R. § 4.30, from February 9, 1996 to March 31, 1996.  
Review of the record reveals that on February 9, 1996, the 
veteran underwent a right maxillary sinus antrostomy of the 
osteomeatal complex with partial inferior turbinatectomy and 
uncinatectomy and debridement of the maxillary sinus, polyps, 
and mucocele.  The postoperative diagnosis was maxillary 
sinus mucocele and polyposis, rule out inverted papilloma.  
The operation report indicates that the veteran had undergone 
a previous inferior nasal antral window.  

The Board notes that a 50 percent evaluation, which is 
currently assigned to the veteran's service-connected 
sinusitis, effective April 1, 1996, is the highest scheduler 
rating under the former and revised provisions of Diagnostic 
Code 6513.  Review of the record reveals that the veteran 
underwent surgery for his sinuses in 1988 and 1996.  The 
evidence of record further reveals that the veteran was 
treated for sinusitis on four occasions 1996.  He was 
prescribed antibiotics.  The outpatient treatment records 
show that in 1997, the veteran was treated for sinusitis on 
six occasions.  Antibiotics were prescribed.  The Board finds 
that these clinical findings are sufficient to establish the 
criteria for the assignment of a 50 percent evaluation under 
the former provisions of Diagnostic Code 6513, since the 
evidence of record shows that the veteran had severe sinus 
symptoms after repeated operation.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  The Board also finds that these 
clinical findings are sufficient to establish a 50 percent 
evaluation under the revised provisions of Diagnostic Code 
6513, since the evidence establishes near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent crusting discharge or crusting 
after repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6513.     

The Board notes that a disability evaluation in excess of 50 
percent for sinusitis is not available under the former and 
revised provisions of Diagnostic Code 6513, because the 
highest evaluation under this code is 50 percent.  See 38 
C.F.R. § 4.97, Diagnostic Code 6513.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, and finds no provision 
upon which to assign a higher rating.  See Schafrath, 1 Vet. 
App. 589. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating. 

The Board has considered whether an extraschedular rating is 
warranted.  The rating of disabilities is based on average 
impairment of earning capacity in a civil occupation.  38 
U.S.C.A. § 1155.  The provisions of 38 C.F.R. § 3.321 
indicate that ratings shall be based as far as practicable, 
upon the average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an  exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of  hospitalization as to render impractical 
the application of the regular  schedular standards.  
38 C.F.R. § 3.321 (1999).  

The veteran has asserted that his service-connected sinusitis 
has prevented him from being employed.  In a March 1996 
statement, the veteran stated that his sinus problem had 
increased drastically and he could no longer participate in 
certain activities.  He stated that he found little relief 
except if he was inactive or indoors.  In a July 1996 
statement, the veteran stated that he had missed numerous 
days at work because of the sinusitis.  In a June 1996 
statement, Dr. K.B., Chief of Otolaryngology, stated that the 
veteran underwent surgery for chronic sinusitis in February 
1996.  He indicated that due to the veteran's medical 
problems, the veteran was unable to be exposed to outdoor 
elements for prolonged periods without complications.  It was 
noted that his medical condition would improve if the working 
environment would be changed.  In a statement dated in 
October 1997, the veteran indicated that his service-
connected sinusitis interfered with school and caused a 
decline in his grades and non-attendance to school.  

The Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards as to the service-connected sinusitis.  38 C.F.R. § 
3.321(b)(1).  The evidence of record shows that the veteran 
has been hospitalized for surgery for his service-connected 
sinuses on one occasion since separation from service in 1989 
and the hospitalization was for one day.  The Board notes 
that a 100 percent evaluation was assigned to the service-
connected disability for the hospitalization and 
convalescence February 1996.  The Board finds that the 
evidence does not establish frequent periods of 
hospitalization due to the sinusitis.  

The Board also does not find evidence of marked interference 
of employment due to the service-connected sinusitis.  There 
is no evidence that the present state of the disorder causes 
any occupational impairment above the impairment reflected by 
the present schedular evaluation.  In fact, in a March 1998 
statement, the veteran stated that he had been in school for 
two years and he had a 3.2 GPA.    

The Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  The Board concurs with the RO 
that there are no unusual or exceptional factors such as to 
warrant an extraschedular rating under the provisions of 38 
C.F.R. § 3.321(b) (1) (1999).  The rating of disabilities is 
based on average impairment of earning capacity in a civil 
occupation, 38 U.S.C.A. § 1155.  In cases such as this, where 
there is no evidence of an exceptional or unusual disability 
picture associated with sinusitis, application of the 
provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria is deemed inappropriate. 


ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for a heat 
disorder and a chest disorder to include costochondritis, the 
petition is denied.   

An increased rating to 30 percent for sinusitis from July 18, 
1994, is granted subject to controlling regulations affecting 
the payment of monetary awards.

A rating in excess of 50 percent for sinusitis, from April 1, 
1996, is denied. 






		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 

